
	
		II
		111th CONGRESS
		2d Session
		S. 3692
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2010
			Mrs. Lincoln (for
			 herself and Mr. Crapo) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permanently
		  extend the deductibility of mortgage insurance premiums.
	
	
		1.Permanent extension of
			 deductibility of mortgage insurance premiums
			(a)In
			 generalSection 163(h)(3)(E)
			 of the Internal Revenue Code of 1986 is amended by striking clause (iv).
			(b)Effective
			 dateThe amendment made by this section shall apply to amounts
			 paid or accrued, or properly allocable to periods, after December 31,
			 2010.
			
